--------------------------------------------------------------------------------

Exhibit 10.4
 
Execution Copy


 
TERMINATION AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of the 6th day of October, 2008 by
and between Elias Vamvakas (the “Employee”), a resident of the Province of
Ontario, and OccuLogix, Inc. (the “Employer”), a corporation incorporated under
the laws of the State of Delaware, and having its executive offices at 2600
Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into an employment agreement
dated as of September 1, 2004, pursuant to which the Employee has been serving
the Employer as its Chairman and Chief Executive Officer (the “Employment
Agreement”);
 
AND WHEREAS, capitalized terms used in this Agreement, but not otherwise
defined, shall have the respective meanings attributed to such terms in the
Employment Agreement;
 
AND WHEREAS, the Employee and the Employer mutually have agreed that the
services of the Employee as an executive are no longer required and,
accordingly, have agreed to the termination of the Employee’s employment with
the Employer pursuant to Section 8.1.2 of the Employment Agreement;
 
AND WHEREAS, the Employee and the Employer hereby further acknowledge and agree
that, pursuant to Section 9 of the Employment Agreement, when the Employee’s
employment under the Employment Agreement has been terminated by the Employer
for any reason other than Just Cause pursuant to Section 8.1.2 of the Employment
Agreement, the Employee is entitled to receive from the Employer, in addition to
accrued but unpaid salary, if any, a lump sum payment equal to the greater of
(i) U.S.$1,400,000 and (ii) 24 months’ of his Basic Salary and Bonus and 5% of
his Basic Salary in respect of his entitlement to Benefits, less any amounts
payable to the Employee in lieu of notice where a Stop Work Notice has been
given pursuant to Section 8.2 of the Employment Agreement and any amounts owing
by the Employee to the Employer for any reason;
 
AND WHEREAS, the Employee has not been given a Stop Work Notice pursuant to
Section 8.2 of the Employment Agreement;
 
AND WHEREAS, between February 1, 2008 and the date hereof inclusive, the
Employee worked for the Employer at 50% of his Basic Salary;
 
AND WHEREAS, the Employer owes severance pay to each of the former members, and
the other soon-to-be former member, of the senior management team of the
Employer, being Nozait Chaudry-Rao, John Cornish, David C. Eldridge, Julie A.
Fotheringham, Stephen J. Kilmer, Suh Kim, Stephen B. Parks, Thomas P. Reeves and
Stephen H. Westing, and, notwithstanding William G. Dumencu’s continuing
employment with the Employer, voluntarily has agreed to pay him the amount that
would be owing to him pursuant to his employment agreement if his employment
were terminated without cause (all such individuals, collectively, the “Affected
Individuals”);

 

--------------------------------------------------------------------------------

 
 
AND WHEREAS, the Employee has agreed that the Severance Amount (defined below)
may be paid to him, as to 100%, by the grant of stock options under the
Employer’s 2002 Stock Option Plan, as amended (the “Stock Option Plan”), in a
number to be calculated in accordance with the methodology therefor described in
the Proxy Statement for the Employer’s Annual and Special Meeting of
Stockholders held on September 30, 2008 (the “Proxy Statement”);
 
AND WHEREAS, the Employer will effect a recapitalization in which the issued and
outstanding shares of its common stock will be reverse split in a ratio of 1:25
(the “Reverse Stock Split”);
 
AND WHEREAS, the Employment Agreement is further amended by this Agreement;
 
AND WHEREAS, the Employee has been elected a non-executive member of the
Employer’s board of directors (the “Board”) and has been appointed the Chairman
of the Board and, in such capacity, will be remunerated in accordance with the
Board’s policies with respect to the compensation of directors;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement (the receipt and sufficiency of which are hereby acknowledged
by the parties hereto), the parties hereto agree as follows:
 
1.
TERMINATION

 
1.1           The Employee and the Employer hereby agree that the Employee’s
employment with the Employer is terminated pursuant to Section 8.1.2 of the
Employment Agreement, effective at the close of business on the date hereof (the
“Termination Date”).  The Employer shall pay the Employee, on the next regularly
scheduled payday, all accrued (to and including the Termination Date) but unpaid
salary.  For greater certainty, the Employee hereby waives the requirement,
under Section 8.1.2 of the Employment Agreement, to provide 24 months’ prior
written notice to the Employee of the Employer’s intention to terminate his
employment with the Employer.
 
2.
RETURN OF PROPERTY

 
2.1           The Employee hereby certifies that he has returned to the Employer
all property of the Employer in the Employee’s possession, including, without
limitation, all keys, business cards, computer hardware, including, without
limitation, Blackberry units, printers, mice and other hardware accessories, and
computer software.  The Employee hereby further certifies that he has returned
to the Employer, or destroyed, all tangible material embodying Confidential
Information in any form whatsoever, including, without limitation, all paper
copy copies, summaries and excerpts of Confidential Information and all
electronic media or records containing or derived from Confidential Information.

 
2

--------------------------------------------------------------------------------

 
 
3.
SEVERANCE

 
3.1           The Employee and the Employer hereby agree that, for reason of the
termination of the Employee’s employment with the Employer pursuant to Section
8.1.2 of the Employment Agreement and effected by this Agreement, the Employee
is entitled to receive from the Employer U.S.$1,570,007.76 (the “Severance
Amount”), being an amount equal to:  (i) 24 months’ of his Basic Salary and
Bonus; plus (ii) 5% of his Basic Salary in respect of his entitlement to
Benefits; minus (iii) U.S.$12,533.50, being the aggregate amount that the
Employer disbursed in 2008, on the Employee’s behalf, for certain perquisites to
which he is entitled under the Employment Agreement.  For clarity, the purposes
of calculating the Severance Amount, “Basic Salary” means the amount of the
Employee’s Basic Salary on January 31, 2008.
 
3.2           Concurrently with the discharge by the Employer of the severance
obligations owing to the Affected Individuals, the Employer shall pay the
Severance Amount to the Employee, as to 100%, by the grant of stock options
under the Stock Option Plan, in a number calculated in accordance with the
methodology therefor described in the Proxy Statement (the “Severance Stock
Options”), provided that the Severance Stock Options shall be exercisable
immediately upon grant, have a term expiring on the tenth anniversary of the
date of grant and have an exercise price determined and set in accordance with
the policy of the Employer’s board of directors with respect to the granting of
stock options and provided, further, that the number of the Severance Stock
Options and the exercise price thereof shall be adjusted appropriately following
the Reverse Stock Split, in accordance with the provisions of the Stock Option
Plan.
 
4.
RELEASE AND TERMINATION

 
4.1           The Employee hereby agrees, on behalf of himself and his
administrators, heirs, assigns and anyone claiming through him, to release
completely and forever discharge the Employer and its affiliates and
subsidiaries, and their respective officers, directors, shareholders, agents,
servants, representatives, underwriters, successors, heirs and assigns, from any
and all claims, demands, obligations and causes of action (“Claims”), of any
nature whatsoever, whether known or unknown, which the Employee ever had, now
has or might have in the future as a result of the Employee’s employment with
the Employer as its Chairman and Chief Executive Officer or the termination
thereof hereunder, including, without limitation, any claim relating to the
Employment Agreement or the termination thereof hereunder or any claim relating
to any violation of any Canadian federal or provincial statute or regulation,
any claim for wrongful discharge or breach of contract or any claim relating to
Canadian federal or provincial laws (including, without limitation, the
Employment Standards Act (Ontario) and the Ontario Human Rights Code), provided,
however, that such release and discharge shall be effective only upon the
payment in full by the Employer of the Severance Amount pursuant to Article 3 of
this Agreement.  For greater certainty, the release and discharge by the
Employee pursuant to this Section 4.1 are not, and shall not be construed as, a
release or discharge of any Claims resulting from or in connection with, or
arising from or otherwise relating to, the Employee’s past, present or future
service as a member of the Board or any action or omission in such capacity. In
addition, nothing herein shall be construed as depriving the Employee of (i) any
indemnification rights to which he is entitled under the Amended and Restated
By-laws of the Employer or under the Indemnification Agreement, dated as of the
date hereof, between the Employer and the Employee or (ii) any protection to
which he may be entitled, on, prior to or after the Termination Date, under the
Employer’s directors’ and officers’ liability insurance policy from time to
time.

 
3

--------------------------------------------------------------------------------

 
 
4.2           Section 12 of the Employment Agreement (Non-Competition) is hereby
amended by replacing, in the first paragraph thereof, the words “which is the
same as or substantially similar to or which competes with or would compete with
the business carried on during the Employment Period or at the end thereof, as
the case may be, by the Corporation or any of its Subsidiaries.” with the words
“(i) the Corporation’s RHEO business and/or (ii) the business of OcuSense, Inc.,
as each of them was carried on during the Employment Period.”.
 
4.3           The Employment Agreement is hereby terminated and rendered null
and void, save and except for those provisions thereof that are expressly stated
to survive the termination thereof, including, without limitation, Section 12
(Non-Competition), as amended by Section 4.2 of this Agreement, and Sections 13
(No Solicitation of Patients), 14 (No Solicitation of Employees) 15
(Confidentiality) and 16 (Remedies).  The Employee hereby agrees to abide by
such provisions, including, for greater certainty, Section 12 of the Employment
Agreement (Non-Competition), as amended by Section 4.2 of this Agreement.
 
5.
FUTURE EMPLOYMENT

 
5.1           The mitigation by the Employee of any damages or losses arising
from the termination hereunder of his employment with the Employer and the
termination of the Employment Agreement hereunder (including, without
limitation, by obtaining other employment) shall not, in any way, derogate from,
or otherwise affect, the Employee’s rights or the Employer’s obligations under
this Agreement.  For greater certainty, and without derogating from the
generality of the foregoing statement, no amount to be paid by the Employer
under this Agreement shall be reduced, or made refundable to the Employer, by
any compensation earned by the Employee as a result of employment by another
employer or otherwise after the Termination Date.
 
6.
THIRD PARTY COMMUNICATIONS

 
6.1           In consideration of the mutual promises and covenants contained
herein, each of the parties hereto hereby agrees that he and it will not make
any statements to, or initiate or participate in any discussions with, any other
person, including, without limitation, the Employer’s customers, which are
derogatory, disparaging or injurious to the reputation of the Employee or the
Employer.  This Section 6.1, in no way, shall be construed as prohibiting either
party hereto from responding truthfully to any question or interrogatory to
which such party is requested to respond.
 
7.
ACKNOWLEDGEMENT

 
7.1
The Employee hereby acknowledges that:


 
4

--------------------------------------------------------------------------------

 
 
(a)
He has had sufficient time to review and consider this Agreement thoroughly;

 
(b)
He has read and understands the terms of this Agreement and his obligations
hereunder;

 
(c)
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Agreement; and

 
(d)
He is entering this Agreement voluntarily and without any pressure from the
Employer.

 
8.
MISCELLANEOUS

 
8.1           The headings in this Agreement are included solely for convenience
of reference and shall not affect the construction or interpretation hereof.
 
8.2           The parties hereto expressly agree that nothing in this Agreement
shall be construed as an admission of liability.
 
8.3           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, trustees, administrators,
successors and assigns.
 
8.4           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter of the termination of the
Employee’s employment with the Employer.  This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to such subject
matter and any rights which the Employee may have by reason of any such prior
agreements or by reason of the Employee’s employment with the Employer.  There
are no representations, warranties or agreements between the parties hereto in
connection with the subject matter of this Agreement, except as specifically set
forth in this Agreement.  No reliance is placed on any representation, opinion,
advice or assertion of fact made by the Employer or any of its officers,
directors, agents or employees to the Employee, except to the extent that the
same has been reduced to writing and included as a term of this
Agreement.  Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
8.5           Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any provision
or part thereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision hereof.
 
8.6           This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
 
 
5

--------------------------------------------------------------------------------

 
 
8.7           This Agreement may be signed in counterparts and delivered by
facsimile transmission or other electronic means, and each of such counterparts
shall constitute an original document, and such counterparts, taken together,
shall constitute one and the same instrument.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 


 

  OCCULOGIX, INC.              
By:
/s/ Suh Kim
   
Suh Kim
   
General Counsel



 

   
/s/ Elias Vamvakas
Signature of Witness
 
Elias Vamvakas
     
Name of Witness (please print)
   


 
7 

--------------------------------------------------------------------------------